DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s claims, as amended, no longer encompass the elected species. Applicant may do this, but the next office action may be made final, based on applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of EP 2,243,817. The Minor reference discloses compositions for use in air conditioning, refrigeration and heat pump systems, wherein the composition comprises a fluoroolefin and at least one other component (abstract). Note the next to last entry on p. 8 which discloses that mixtures of 1234yf, R-32 and R-125 are preferred refrigerants in proportions of 10-80%, 5-80% and 10-80% by mass, respectively. Note the various additives disclosed at [0123]. Polyvinyl ethers are useful lubricants in refrigerant compositions according to the invention [0121]. Hydroxy values are not disclosed.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of EP 2,243,817 and further in view of Yamashita et al., US 2017/0097176 A1. The disclosures of the Minor and EP reference is summarized above. Volume resistivity is not disclosed. The Yamashita reference teaches at [0063] that it is useful to use a lubricant of high volume resistivity such as 20 x 10**10 omega-meters in heat transfer to prevent current leakage from the motor in the compressor. At [0064], the reference goes on to say that polyvinyl ethers and polyol esters are lubricants of suitably high volume resistivity. It would have been obvious at . 

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. While the amendments overcome the prima facie case of obviousness made in the previous office action, claims 1, 6-8 and 10 remain obvious over the previously cited references for the reasons given above. Use of a lubricant with a high volume resistivity is obvious when the teachings of Yamashita are incorporated. Applicant’s examples have been carefully considered, but they are not sufficient to overcome the case of obviousness because they are not commensurate in scope with the claimed subject matter. Applicant is now claiming compositions containing 15-less than 40% of one or both of 1234yf and 1234ze, more than 40% of one or both of R-125 and 134a; and more than 10% of R-32, as well as anything else, along with one or both of PVE and POE, along with anything else. In support of unexpected results within this range, applicant has submitted two data points.  In addition, these compositions are of “consisting” scope, while “comprising” scope has been recited. 
Where unobvious results are relied upon as a basis for patentability, a proper comparative showing is a minimum requirement. In re Eisenhut, 114 USPQ 287. 
Objective evidence of unobvious results must be commensurate in scope with the claims. In re Prater, 162 USPQ 541.  In re Tiffin, 172 USPQ 292.  Where the claims cover mixtures of numerous compounds, the evidence must provide an adequate basis for reasonably concluding that the untested compounds encompassed by the claims  In re Clemens, 622 F.2d 1029, 1035-6, 206 USPQ 289, 296 (CCPA 1980). In re Linder, 457 F.2d 506, 508 173 USPQ 356, 358 (CCPA 1972). In re Greenfield, 197 USPQ 227.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761